Exhibit 99.1 NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES ELECTION OF DIRECTORS Edmonton, Alberta, October 1, 2013 - North American Energy Partners Inc. (“NAEP” or the “Company”) (TSX/NYSE: NOA) today announced that the nominees listed in the Company’s information circular dated August 23, 2013 were elected as directors of the Company. By resolution passed via ballot, the following eight nominees were elected as directors of the Company to hold office until the next annual meeting of shareholders of the Company, or until their successors are elected or appointed. The results of the ballot were as follows: Nominee Votes For % For Votes Withheld % Withheld Martin R. Ferron 99.69% 0.31% Carl F. Giesler, Jr. 99.76% 0.24% Ronald A. McIntosh 94.37% 5.63% William C. Oehmig 99.56% 0.44% Allen R. Sello 99.69% 0.31% Jay W. Thornton 99.69% 0.31% Peter W. Tomsett 99.69% 0.31% K. Rick Turner 99.22% 0.78% About the Company North American Energy Partners Inc. (www.naepi.ca) is one of the largest providers of heavy construction and mining services in Western Canada. For more than 50 years, NAEP has provided services to large oil, natural gas and resource companies, with a principal focus on the Canadian Oil Sands. The company maintains one of the largest independently owned equipment fleets in the region. Since 1953•Heavy Construction & Mining Suite 300, 18817 Stony Plain RoadEdmonton, AlbertaT5S 0C2CanadaPhone 780.960.7171Fax 780.969.5599 www.nacg.ca NEWS RELEASE For more complete information about us you should read our disclosure documents that we have filed with the SEC and the CSA. You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov, on the CSA website at www.sedar.com or on the Company’s website at www.naepi.ca. For further information, please contact: David Brunetta, CMA Senior Financial Manager, Investor Relations North American Energy Partners Inc. Office: (780) 969-5574 Email: dbrunetta@nacg.ca
